Citation Nr: 1309922	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a claimed headache disorder.  

2.  Entitlement to service connection for a claimed sinus disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from December 1986 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the RO that, in pertinent part, denied service connection for headaches and a sinus disorder.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

The Board notes that, on her March 2010 VA Form 9/substantive appeal, the Veteran checked the box indicating that she wanted a hearing with the Board to be held at the RO.  

In a September 2012 letter, the RO notified the Veteran that she had been scheduled for a hearing on October 19, 2012.  The Veteran appeared for the scheduled hearing.  However, it was reported at that time that during a pre-hearing discussion, the Veteran indicated that she wanted representation.  As such, a Motion to Reschedule was granted.  

In a January 2013 letter, the RO informed the Veteran that her hearing had been rescheduled for February 14, 2013.  The Veteran did not appear for her scheduled hearing before the undersigned Veterans Law Judge.  

Subsequent to the scheduled hearing, additional evidence was forwarded to the Board from the RO.  In a letter dated on January 16, 2013, and postmarked as received by the RO on January 30, 2013, the Veteran requested that the February 14, 2013 hearing be rescheduled as she had a prior obligation for work and would be traveling.  This letter had not been associated with the claims folder at the time of the scheduled hearing.  

As such, the Veteran is found to have shown good cause as to why she failed to appear for the scheduled February 14, 2013 hearing.  The Board observes that the request to reschedule was received more than two weeks prior to the scheduled hearing.   

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated steps in order to reschedule the Veteran for a hearing before a Veterans Law Judge to be held at that location at the earliest possible opportunity.  The Veteran should be appropriately notified of the date and time of the hearing A copy of the notice sent to the Veteran with regard to the hearing should be placed in the claims file.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

